Citation Nr: 1244446	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  04-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depressive disorder.

2.  Entitlement to service connection for drug addiction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim for service connection.

In a March 2007 decision, the Board denied the two issues on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court issued a Memorandum Order that vacated the Board's March 2007 decision denying both issues and remanded the matter to the Board for action in compliance with the order.  In May 2009 and February 2012, the Board remanded the claims for further development.  That development having been completed, the claims are now ready for appellate review.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include bipolar disorder and depressive disorder, is not causally or etiologically related to service.

2.  The Veteran's drug addiction is not subject to direct service connection as a matter of law, and is not secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to include bipolar disorder and depressive disorder, is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2012).

2.  Drug addiction was not, as a matter of law, incurred in or aggravated by service and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2003 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  An additional letter was sent in April 2004.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in February 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed and contain updated VA treatment records.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and drug addiction.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned regulation at 38 C.F.R. § 3.304(b) was amended during the pendency of this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2006)).  The amended regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore consider both the old and new versions of 38 C.F.R. § 3.304(b), noting that the amended regulation establishes a somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  

Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

Temporary or intermittent flare-ups during service of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include Bipolar Disorder and Depressive Disorder

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder.  The Veteran asserts he experienced psychiatric symptoms during service and continues to experience these same symptoms.  The Board notes that during a March 2011 VA examination the Veteran was diagnosed with depressive disorder, impulse-control disorder, and anxiety disorder.

Service treatment records were reviewed.  The Veteran's enlistment examination from June 1969 did not indicate any psychiatric abnormalities.  In December 1970, it was noted that the Veteran was admitted for heroin addiction in withdrawal and that he complained of abdominal cramps, headaches, constipation, and agitation.  Treatment included prescriptions for Thorazine for agitation and Compazine for nausea.  Also noted was that the Veteran joined the Army to avoid a 7-10 year sentence in Texas for aggravated assault and attempted murder.  The treatment report indicated the Veteran had a history of drug use prior to service.  In March 1971, it was again noted that he had a drug problem since 1967.  The Veteran's separation examination from January 1971 noted no psychosis or neurosis; however, he was diagnosed with sociopathic personality manifested by immaturity, passive-aggressiveness, and chronic drug dependency.  

Importantly, the Board notes that personality disorders are not considered a disability under VA regulations.  See 38 U.S.C.A. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Post-service records indicate a long history of treatment for psychological disorders.  The Veteran has received treatment at VA centers as well as during incarceration.

The Veteran was afforded a VA examination in March 2011.  The Veteran reported that he never used drugs or had psychiatric problems until 1970, when he started smoking marijuana and was sent to Vietnam, where he began to experience intense anxiety and used sleeping pills and heroin.  He reported being treated with Compazine and Thorazine for nerves during service until January 1971, when they discharged him for drug addiction.  The examiner noted that a record from service in December 1970 indicated the Veteran was admitted for heroin addiction in withdrawal with complaints of stomach cramps, headaches, constipation and agitation, which are all common symptoms of opiate withdrawal.  The examiner stated that the Thorazine and Compazine were almost certainly to treat heroin withdrawal, not a psychotic process.  Additionally, the examiner noted that a report from January 1971 stated the Veteran had no psychosis or neurosis.  After examination, the Veteran was diagnosed with depressive disorder, polysubstance dependence, impulse control disorder, and anxiety disorder.  The examiner opined that the Veteran's depressive disorder is less likely as not caused by or a result of exposure to combat stress related to his military service.

An addendum opinion was obtained in February 2012.  The examiner noted that the Veteran had a history of fighting and drug abuse that clearly and unmistakably pre-dated his military service, as evidence by being expelled from junior college for fighting, the fact that the Veteran went into the service to avoid jail, and military records that indicated a drug problem pre-dated service.  As a result of this evidence, the examiner opined that the Veteran's impulse control disorder pre-existed his service and continued unabated during service and after discharge.  The examiner noted that there is no evidence that the Veteran's military experiences aggravated his disorder beyond its natural course, and therefore, his impulse control disorder is not related to his military service.  

The February 2012 examiner noted that although the Veteran stated he never used drugs until 1970, multiple notes during service indicate that the Veteran had a drug problem since 1967.  The examiner stated that, importantly, military records indicate the Veteran had no psychosis or neurosis (no depression or anxiety disorder).  Again, the examiner noted that the Thorazine and Compazine prescribed during service were almost certainly to treat heroin withdrawal and not a psychotic process.  The examiner noted that the Veteran's substance abuse is central to the etiology and maintenance of his mood disorder, which is likely substance induced.  Explaining, the examiner stated that substance use had its onset prior to the mental health condition and had independently caused impairment in psychosocial functioning.  Additionally, the examiner opined that the Veteran's substance use had resulted in a diagnosis of substance induced mood disorder.  The examiner noted that the Veteran has severe negative sequelae of substance abuse that contribute to his depression, anxiety, and psychosocial impairment.

The Board notes that an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

Based on the totality of the evidence, the Board finds that the evidence clearly and unmistakably favors a conclusion that the Veteran had a pre-existing impulse control disorder prior to his entry into active military service.  38 C.F.R. § 3.304(b).  Furthermore, based on the February 2012 VA examiner's opinion, the Board finds that there is clear and unmistakable evidence that military service did not aggravate his impulse control disorder.

Concerning the Veteran's depressive disorder and anxiety disorder, there are several theories of service connection applicable.  First, service connection is available when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition); or when (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303.  

Second, direct service connection requires the following: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. 

The claims file contains multiple records of treatment for psychiatric disorders.  Although the Veteran has had continuity of symptomatology, his currently diagnosed post-service psychiatric disorders have been associated to his drug use, which has been determined to pre-date his time in service.  Medical evidence does not indicate the Veteran manifested a psychiatric disorder during service, as there are no symptoms, complaints, or treatment for psychological disorders during service.  Furthermore, the VA examiners all opined that his present diagnoses are not related to service and that the treatment of Thorazine and Compazine during service was for his withdrawal from heroin, not for psychotic symptoms.

The Board gives great weight to the VA examiners opinions as they are clearly based on a comprehensive review of the record, and they rationally address the specific questions required to determine whether service connection is warranted.  There is no medical evidence to the contrary in the claims file.  Therefore, a psychiatric disorder is not presumed to have incurred during service.

The Veteran has submitted statements asserting that his psychiatric disorder is a result of his time in service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that the onset and etiology of a psychiatric disorder is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Board notes that the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional.  However, there is no competent evidence from any health-care provider that attributes any current psychiatric disorder to the Veteran's time in service.

For these reasons, while the Veteran's lay statements are to be considered, the evidence has no probative value, as the statements do not tend to prove a material issue of fact pertaining to the onset or diagnosis of the disability. 

Where there is a question of medical causation between a current disorder and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

After a careful review of the evidence of record, it is found that entitlement to service connection for an acquired psychiatric disorder has not been established.  There is no doubt that the Veteran is currently diagnosed with psychiatric disorders, and that he has been treated on numerous occasions for psychiatric disorders.  However, there is no competent evidence that the Veteran's currently diagnosed disorders are a result of or were incurred in service. 

In sum, there is no competent evidence relating any currently diagnosed psychiatric disorders to the Veteran's time in service.  The preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b). 

B.  Entitlement to Service Connection for Drug Addiction

The Veteran is claiming entitlement to service connection for drug addiction.  He asserts that his time spent in the military caused him to become dependent on drugs.

The Board notes that the law and regulations provide that compensation shall not be paid if the claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52, 375 (June 9, 1999).  

The Veteran filed his claim in December 2002.  In a case where the law is dispositive of a claim on appeal, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Therefore, direct service connection for drug addiction is denied as a matter of law.

However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Court held that a Veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  In other words, 38 U.S.C.A. § 1131 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Court defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.

The Board acknowledges that the Veteran has alleged that his in-service substance abuse was a method of coping with his inability to sleep and intense anxiety he experienced during service.  The Board notes that during the March 2011 VA examination, the Veteran reported that he never used drugs until 1970, when he started smoking marijuana.  He stated that he was then sent to Vietnam, where he experienced intense anxiety and could not sleep.  As a result, the Veteran stated he began taking sleeping pills and using heroin.  

However, the Board does not find the Veteran's assertions to be credible, particularly when weighed against the objective medical evidence.  As stated previously, numerous service treatment records indicate the Veteran had a drug problem that pre-dated service.  In December 1970, it was noted that he had a history of drug use dating prior to service.  In March 1971, it was again noted that he had a drug problem since 1967, approximately two years prior to service.  The February 2012 VA examiner also opined that the Veteran's impulse control disorder clearly and unmistakably pre-existed military service and was not aggravated therein.  Additionally, the VA examiner opined that the Veteran's current depressive and anxiety disorders were substance induced and a result of severe negative sequelae of substance abuse.  As a result, the Board finds the Veteran's assertions that his drug problem was brought on by service or a result of his psychiatric disorder are not credible.

On the basis of the above analysis and applicable laws, the Board concludes that the Veteran is not entitled to compensation for drug addiction on a direct basis or as secondary to any service-connected disability.


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder and depressive disorder, is denied.

Service connection for drug addiction is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


